DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 and 11/26/2021 was filed after the mailing date of the non-final office action on 07/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Gomez-Iglesias et al. (US 2018/0062029) hereinafter “Gomez-Iglesias” and Park et al. (US 2018/0261724) hereinafter “Park” and in further view of Lehnhardt (US 2020/0119228) hereinafter “Lehnhardt”.
Regarding claim 1, Fig. 6 of Yoon teaches a nitride semiconductor light-emitting element, comprising: an n-type cladding layer (Item 105) comprising n-type (Paragraph 0037) AlGaN (Paragraph 0036); and a multiple quantum well layer (Item 107; Paragraph 0040) comprising a barrier layer (Item 171) that comprises In.sub.aAl.sub.bGa.sub.(1-a-b)N (Paragraph 0040) and is located on the n-type cladding layer (Item 105) side.
Yoon does not teach where the nitride semiconductor light-emitting element further comprises a trigger layer that is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer, wherein the trigger layer directly contacts the multiple quantum well layer.
Fig. 1 of Hiroshi teaches a nitride semiconductor light emitting element, comprising: an n-type cladding layer (Item 8) comprising n-type AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0041); and a multiple quantum well layer (Item 14) comprising a barrier layer (Paragraph 0054-0055) that comprises AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0056); where the nitride semiconductor light-emitting element further comprises a trigger layer (Item 10; Paragraph 0046) that is located between the n-type cladding layer (Item 8) and the barrier layer (Paragraph 0054-0055) and comprises Si (Paragraph 0046 where the layer is n-type doped and Paragraph 0042 where Si is the dopant applied to the n-type doped layers throughout the structure); wherein a plurality of v-pits (Paragraph 0050) starting from dislocations (Paragraph 0050 where the dislocations are threading dislocations) in the trigger layer (Item 10) and ending in the multiple quantum well layer (Item 14) are formed in the multiple quantum well layer (Item 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a trigger layer that is located between the n-type cladding layer and the barrier layer of Yoon and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer wherein the trigger layer directly contacts (See Examiner’s note below) the multiple quantum well layer because the trigger layer is known to start the generation of v-pits (Hiroshi Paragraph 0050) and generated v-pits are known to relieve stress at the active layer thereby reducing and/or suppressing reverse leakage current (Kim Paragraph 0054).  
Yoon does not explicitly teach where the barrier layer comprises AlGaN.
	However, Hiroshi further teaches where the amount of Al and In in the barrier layer is a result effective variable (Paragraph 0056 where the band gap energy is increased or decreased based on the amount of In and/or Al). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Al and In in the barrier layer of Hiroshi such that the barrier layer comprises AlGaN and a desired band gap energy for the barrier layer is yielded because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The combination of Yoon and Hiroshi does not explicitly teach where the plurality of V-pits start from dislocations in the n-type cladding layer nor formed in the n-type cladding layer nor where the trigger layer directly contacts the multiple quantum well layer and the n-type cladding layer.
Fig. 1 of Kim teaches, a nitride semiconductor light emitting element comprising an n-type cladding layer (Item 13), a v-pit trigger layer (Item 14) and a multiple quantum well layer (Item 15); where v-pits start from dislocations in an n-type cladding layer (Item 13) and are formed in the n-type cladding layer (Item 13), and where the trigger layer (Item 14) directly contacts the multiple quantum well layer (Item 15) and the n-type cladding layer (Item 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the trigger layer directly contact the multiple quantum well layer and the n-type cladding layer, where the v-pits start from dislocations in the n-type cladding layer and are formed in the n-type cladding layer because the dislocation may be started in an underlayer below the n-type cladding layer and extend into the cladding layer due to the lattice mismatch between the underlayer and the layer on which the underlayer is grown (Kim Paragraph 0052) and the dislocation converts to the pit as the trigger layer grows (Kim Paragraph 0055). 
Yoon does not teach where the plurality of V-pits each have a thickness of 10 nm to 30 nm.
Gomez-Iglesias teaches where the depth of a v-pit in a nitride semiconductor light emitting element active layer is at least 30 nm or more (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of v-pits each have a thickness of 10 nm to 30 nm because this yields an optoelectronic semiconductor device where injection of charge carriers into the active layer is particularly effective (Gomez-Iglesias Paragraph 0003)  and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thickness of the v-pits is a result effective variable (Park Paragraph 0029 where the size of the v-pits may be controlled through the control of growth conditions for the second n-type semiconductor layer and the size of the v-pits may be proportional to the thickness of the second n-type semiconductor layer). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to optimize the thickness of the v-pits such that the plurality of v-pits each have a thickness of 10 nm to 30 nm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Yoon does not teach where a Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer.
However, Lehnhardt teaches where the concentration of dopants in a trigger layer is a result effective variable (Paragraph 0041 where adjusting the concentration of dopants in a layer in which the dislocation is generated causes desired mechanical stresses which result in the dislocations which propagate and form v-pits). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Si in the trigger layer such that the Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer  because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that while Hiroshi teaches an intervening multiple layer structure between the multiple quantum well and the trigger layer, the benefit of a reduction of relieving stress of the active layer provided by the trigger layer is not dependent upon the multiple layer structure as is evidenced by Kim. Thus, when one having ordinary skill in the art includes the trigger layer of Hiroshi in the structure of Yoon one would place the trigger layer in between the multiple quantum well layer and the n-type cladding layer of Yoon and, as no other layers exist in the Yoon structure between the multiple quantum well layer and the n-type cladding layer, the added trigger layer would directly contact the multiple quantum well layer.    
Regarding claim 3, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias, Park and Lehnhardt teaches all of the elements of the claimed invention as states above.
Neither Yoon nor Hiroshi explicitly teaches where the plurality of v-pits each have a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element.
	Lehnhardt teaches a nitride semiconductor light emitting element where v-pits are formed and where the v-pit has an inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element (Paragraph 0007).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of v-pits each having a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Regarding claim 6, Fig. 6 of Yoon teaches a method for manufacturing a nitride semiconductor light-emitting element, comprising: forming an n-type cladding layer (Item 105) comprising n-type (Paragraph 0037) AlGaN (Paragraph 0036) on a substrate (Item 101); and forming a multiple quantum well layer (Item 107; Paragraph 0040) comprising a barrier layer (Item 171) that comprises In.sub.aAl.sub.bGa.sub.(1-a-b)N (Paragraph 0040) and is located on the n-type cladding layer (Item 105) side.
Yoon does not teach forming a trigger layer to directly contact the multiple quantum well layer, which is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer.
Fig. 1 of Hiroshi teaches a nitride semiconductor light emitting element, comprising: an n-type cladding layer (Item 8) comprising n-type AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0041); and a multiple quantum well layer (Item 14) comprising a barrier layer (Paragraph 0054-0055) that comprises AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0056); where the nitride semiconductor light-emitting element further comprises a trigger layer (Item 10; Paragraph 0046) that is located between the n-type cladding layer (Item 8) and the barrier layer (Paragraph 0054-0055) and comprises Si (Paragraph 0046 where the layer is n-type doped and Paragraph 0042 where Si is the dopant applied to the n-type doped layers throughout the structure); wherein a plurality of v-pits (Paragraph 0050) starting from dislocations (Paragraph 0050 where the dislocations are threading dislocations) in the trigger layer (Item 10) and ending in the multiple quantum well layer (Item 14) are formed in the multiple quantum well layer (Item 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a trigger layer directly contacting (See Examiner’s note below)  the multiple quantum well which is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer the multiple quantum well layer because the trigger layer is known to start the generation of v-pits (Hiroshi Paragraph 0050) and generated v-pits are known to relieve stress at the active layer thereby reducing and/or suppressing reverse leakage current (Kim Paragraph 0054).  
Yoon does not explicitly teach where the barrier layer comprises AlGaN.
	However, Hiroshi further teaches where the amount of Al and In in the barrier layer is a result effective variable (Paragraph 0056 where the band gap energy is increased or decreased based on the amount of In and/or Al). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Al and In in the barrier layer of Hiroshi such that the barrier layer comprises AlGaN and a desired band gap energy for the barrier layer is yielded because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The combination of Yoon and Hiroshi does not explicitly teach where the plurality of V-pits start from dislocations in the n-type cladding layer nor formed in the n-type cladding layer nor where the trigger layer directly contacts the multiple quantum well layer and the n-type cladding layer.
Fig. 1 of Kim teaches, a nitride semiconductor light emitting element comprising an n-type cladding layer (Item 13), a v-pit trigger layer (Item 14) and a multiple quantum well layer (Item 15); where v-pits start from dislocations in an n-type cladding layer (Item 13) and are formed in the n-type cladding layer (Item 13), and where the trigger layer (Item 14) directly contacts the multiple quantum well layer (Item 15) and the n-type cladding layer (Item 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the trigger layer directly contact the multiple quantum well layer and the n-type cladding layer, where the v-pits start from dislocations in the n-type cladding layer and are formed in the n-type cladding layer because the dislocation may be started in an underlayer below the n-type cladding layer and extend into the cladding layer due to the lattice mismatch between the underlayer and the layer on which the underlayer is grown (Kim Paragraph 0052) and the dislocation converts to the pit as the trigger layer grows (Kim Paragraph 0055). 
Yoon does not teach where the plurality of V-pits each have a thickness of 10 nm to 30 nm.
Gomez-Iglesias teaches where the depth of a v-pit in a nitride semiconductor light emitting element active layer is at least 30 nm or more (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of v-pits each have a thickness of 10 nm to 30 nm because this yields an optoelectronic semiconductor device where injection of charge carriers into the active layer is particularly effective (Gomez-Iglesias Paragraph 0003)  and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thickness of the v-pits is a result effective variable (Park Paragraph 0029 where the size of the v-pits may be controlled through the control of growth conditions for the second n-type semiconductor layer and the size of the v-pits may be proportional to the thickness of the second n-type semiconductor layer). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to optimize the thickness of the v-pits such that the plurality of v-pits each have a thickness of 10 nm to 30 nm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The combination of Yoon, Hiroshi, Kim, Gomez-Iglesias and Park teaches all of the elements of the claimed invention as stated above except adjusting a supplied amount of Si to be 5.0x109 to 5.0x1010 times the density of the dislocations contained in the n-type cladding layer nor where a Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer.
However, Lehnhardt teaches where the concentration of dopants in a trigger layer is a result effective variable (Paragraph 0041 where adjusting the concentration of dopants in a layer in which the dislocation is generated causes desired mechanical stresses which result in the dislocations which propagate and form v-pits). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Si in the trigger layer such that the an amount of Si supplied is adjusted to be 5.0x109 to 5.0x1010 times the density of the dislocations contained in the n-type cladding layer and where a Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layerbecause "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that while Hiroshi teaches an intervening multiple layer structure between the multiple quantum well and the trigger layer, the benefit of a reduction of relieving stress of the active layer provided by the trigger layer is not dependent upon the multiple layer structure as is evidenced by Kim. Thus, when one having ordinary skill in the art forms the trigger layer of Hiroshi in the structure of Yoon one would place the trigger layer in between the multiple quantum well layer and the n-type cladding layer of Yoon and, as no other layers exist in the Yoon structure between the multiple quantum well layer and the n-type cladding layer, the added trigger layer would directly contact the multiple quantum well layer.     
Regarding claim 7, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias, Park and Lehnhardt teaches all of the elements of the claimed invention as stated above.
Yoon does not explicitly teach where the plurality of v-pits each have a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element.
	Lehnhardt teaches a nitride semiconductor light emitting element where v-pits are formed and where the v-pit has an inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element (Paragraph 0007).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of v-pits each having a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Gomez-Iglesias et al. (US 2018/0062029) hereinafter “Gomez-Iglesias”, Park et al. (US 2018/0261724) hereinafter “Park” and Lehnhardt et al. (US 2020/0119228) hereinafter “Lehnhardt” and in further view of Inoue (US 2017/0186912) hereinafter “Inoue”.
Regarding claim 4, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias, Park and Lehnhardt teaches all of the elements of the claimed invention as stated above.
Yoon does not teach where the plurality of v-pits each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element.
However, Lehnhardt teaches where the shape of the v-pit is an inverted cone (Paragraph 0007) and thus the v-pit having a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element (As a cone is known to have circular cross sectional shape). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plurality of v-pits to each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Hiroshi does not teach where the v-pits have a diameter of not more than 100 nm in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element. 
Inoue teaches where v-pits can have an upper width between 40 nm and 80 nm (Paragraphs 0091 and 0093).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the v-pit be not more than 100 nm because when a v-pit has a diameter of 80 nm or less, a decrease in emission efficiency due to the formation of the v-pit structure can be prevented (Inoue Paragraph 0093).
Regarding claim 8, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias, Park and Lehnhardt teaches all of the elements of the claimed invention as stated above.
Yoon does not teach where the plurality of v-pits each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element.
However, Lehnhardt teaches where the shape of the v-pit is an inverted cone (Paragraph 0007) and thus the v-pit having a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element (As a cone is known to have circular cross sectional shape). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plurality of v-pits to each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Hiroshi does not teach where the v-pits have a diameter of not more than 100 nm in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element. 
Inoue teaches where v-pits can have an upper width between 40 nm and 80 nm (Paragraphs 0091 and 0093).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the v-pit be not more than 100 nm because when a v-pit has a diameter of 80 nm or less, a decrease in emission efficiency due to the formation of the v-pit structure can be prevented (Inoue Paragraph 0093).
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
The Applicant argues that the concentration of dopants in a trigger layer is not a result effective variable. The Examiner disagrees. 
The Applicant specifically argues that the “one and only example described by Lehnhardt is adjusting and varying the temperature, the proportion of H2 and/or the flow rate of NH3 in the expitaxy reactor, not the dopant concentration.” While the Examiner acknowledges that paragraph 0041 of Lehnhardt does provide a specific example that does not include varying the concentration, this does not mean that Lehnhardt does not teach that the concentration of dopants is a result effective variable. The example provided is only one possible example of the numerous variables that are recited earlier in claim 0041. As stated in the previous and current rejection, and acknowledged by the Applicant in their remarks, paragraph 0041 of Lehnhardt explicitly states “…for the generation of recesses in the form of V-pits…in particular in the n-doped partial layer 63, for instance by adjusting suitable growth parameters such as growth rate, temperature or pressure and or by adjusting the type and concentration of the dopants…”. Although Lehnhardt’s given example in paragraph 0041 following this statement does not explicitly utilize adjusting the concentration of dopants, the statement alone explicitly acknowledges that the concentration of dopants is known to be adjustable to produce V-pits. Therefore, the Examiner maintains the reliance on Lehnhardt for the teaching that the concentration of dopants in the trigger layer is a result effective variable and maintains the rejection.
   The Applicant next specifically argues that Lehnhardt’s teaching of the dopant concentration of the partial layers 62 and 63 being about 1.2x1019 cm-3 is a contradictory teaching and thus the dopant concentration is not a result effective variable. The Examiner disagrees. While the Examiner acknowledges that Paragraph 0038 of Lehnhardt teaches where the concentration of the partial layers is about 1.2x1019 cm-3, the Examiner avers that the teaching is not a contradictory teaching. The recitation of a dopant concentration in paragraph 0038 is merely one embodiment of Lehnhardt’s invention. Just as in paragraph 0041, where Lehnhardt provides an example of values for other variables, the recitation of a dopant concentration in paragraph 0038 is merely one example. Lehnhardt explicitly recognizes in paragraph 0041 that the dopant concentration is a variable that can be adjusted to form V-pits. Therefore, while one value of a dopant concentration is provided, it does not limit Lehnhardt’s disclosure and instead is representative of one embodiment of Lehnhardt’s invention.  Thus, the Examiner maintains the reliance on Lehnhardt for the teaching that the concentration of dopants in the trigger layer is a result effective variable and maintains the rejection.
The Applicant lastly argues that, “even if Lehnhardt is considered to teach that dopant concentration in the trigger layer is a ‘result effective variable’, Lehnhardt does not teach that the ratio of dopant concentration in a trigger layer… to the density of the dislocations in the n-type cladding layer is a ‘result effective variable’”. While the Examiner acknowledges that Lehnhardt does not recite specifically that the ratio of dopant concentration in a trigger layer to the density of the dislocations in the n-type cladding layer is a result effective variable, this does not negate the finding of the dopant concentration being a result effective variable rendering the ratio obvious. Whether looking at a single value of the dopant concentration or the value of the dopant concentration relative to another variable (i.e. the density of dislocations), ultimately the concentration of dopant in the trigger layer is being optimized to a desired value. The Applicant further references In re Antonie, 559 F.2d at 620 where they cite to a portion which states that the “it is impossible to recognize…that ‘treatment capacity’ is a function of ‘tank volume’”. The Applicant then argues based on this passage that “it is impossible to recognize from the teaching in Lehnhardt that ‘a Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer’ suppresses the formation of excessive V-pits”. However, the Applicant’s analysis is not persuasive as it seems to suggest that the prior art must show not just a relationship between the two variables but the Applicant’s specific result. Instead, the Court in Antonie at whether the prior art shows a relationship between the two variables(i.e. that one variable [treatment capacity] is a function of another variable [tank capacity]). In this manner, Lehnhardt teaches that varying the dopant concentration will have a direct effect on the formation of v-pits (Paragraph 0041). Therefore, the Examiner maintains the reliance on Lehnhardt to optimize the dopant concentration in the trigger layer to render the claimed Si concentration in the trigger layer obvious.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Eric Ashbahian whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/
Examiner, Art Unit 2891